ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                )
                                              )
Spectrum Worldwide, LLC                       )         ASBCA No. 59736-956
                                              )
Under Contract No. W91GET-08-D-0003           )

APPEARANCE FOR THE PETITIONER:                          Vonda K. Vandaveer, Esq.
                                                         V.K. Vandaveer, PLLC
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT Evan C. Williams, JA
                                                         Trial Attorney

                                 DISMISSAL ORDER

       Spectrum Worldwide, LLC, petitioned the Board to issue an Order pursuant to
Board Rule l(a)(5) directing the contracting officer to issue a decision on its
22 August 2013 claim. The contractor now requests dismissal of its petition, without
prejudice, stating that the parties have conferred and expect to resolve the pending
contract matters. The government does not object to the contractor's request.

       Accordingly, the petition is dismissed.

       Dated: 22 January 2015



                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59736-956, Petition
of Spectrum Worldwide, LLC, rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals